Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/30/2021 has been entered.

Status of Claims
In the amendments filed 08/30/2021, the following occurred:  Claims 1, 19 and 37 were amended.  
Claims 1-37 are allowed.

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:  The primary reasons for the allowance of claims 1-37 are the inclusion of the limitation in the claims, a computer-implemented system for improving the efficacy of clinical trials, comprising: at least one data processor; and memory storing instructions which, when executed by the at least one data processor, result in operations comprising: parsing a protocol document designed for a clinical trial, the protocol document comprising information about clinical data and events; providing factor data for a plurality of patients participating in the clinical trial; and calculating a patient burden index for at least one of the patients based on the parsed protocol and the provided factor data, the patient burden index providing an AI-derived quantitative measure of impact of the protocol on the patient utilizing machine learning algorithms that associate input features to a learning model with one or more numeric ratings describing the patient burden and a rule-base comprising fuzzy or crisp rules.  The closest prior art (Bechtold and Klein) describes using measurements of health/patient data to determine future actions.  However, the prior art does not disclose, in combination, the above highlighted 

The most remarkable prior art of record is as follows:
Bechtold et al.:  U.S. Patent Application Publication U.S. 2017/0132396 A1
Klein et al.:  U.S. Patent Application Publication U.S. 2017/0154166 A1
Bound et al.:  U.S. Patent Application Publication U.S. 2016/0203296 A1
Abernethy et al.:  WIPO Publication WO 2008/060287 A1
Medidata (May 2018), White Paper “Using Patient Burden Evaluation To Improve Clinical trial Planning And Execution,” https://www.medidata.com/wp-content/uploads/2018/10/Using-Patient-Burden_White-Paper_201805_Medidata.pdf, 7 pages

  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joy Chng whose telephone number is 571.270.7897.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ELAINE GORT can be reached on 571.272.6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joy Chng/
Primary Examiner, Art Unit 3686